Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Letao Qin on 07/30/2021.
Claims 1 and 20 have been amended as follows: 

1. (Currently Amended) A wireless communication method, comprising:
generating channel state information and data; and
sending the channel state information and the data over a data channel in a same time unit, wherein transmit power of the data channel is determined based on a bit quantity of the data and a bit quantity of the channel state information;
wherein the transmit power is directly proportional to bits per resource element (BPRE), wherein the BPRE is a ratio of a first bit quantity to  NRE, the first bit quantity is a sum of the bit quantity of the data and a first equivalent bit quantity of the channel state information, NRE is a quantity of resource elements that carry the channel state information and the data, the first equivalent bit quantity of the channel state information is [OCSI × β], OCSI is the bit quantity of the channel state information, and β is a multiplication factor.

20. (Currently Amended) The non-transitory computer readable storage medium according to claim 17, comprising: 

determining Oref based on the indication information.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The prior art(s) cited by the Examiner and/or by the Applicant fails, singularly or in combination, to teach or suggest particularly the following limitation in independent claims 1, 8 and 15:
“
wherein the transmit power is directly proportional to bits per resource element (BPRE), wherein the BPRE is a ratio of a first bit quantity to NRE, the first bit quantity is a sum of the bit quantity of the data and a first equivalent bit quantity of the channel state information, NRE is a quantity of resource elements that carry the channel state information and the data, the first equivalent bit quantity of the channel state information is [OCSI × β], OCSI is the bit quantity of the channel state information, and β is a multiplication factor.
”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FITWI Y HAILEGIORGIS whose telephone number is (571)270-1881.  The examiner can normally be reached on M-F 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


FITWI Y. HAILEGIORGIS
Primary Examiner
Art Unit 2632



/FITWI Y HAILEGIORGIS/            Examiner, Art Unit 2632